Name: Commission Regulation (EU) 2015/210 of 10 February 2015 amending Annexes II and III to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks
 Type: Regulation
 Subject Matter: consumption;  marketing;  beverages and sugar;  Europe
 Date Published: nan

 11.2.2015 EN Official Journal of the European Union L 35/16 COMMISSION REGULATION (EU) 2015/210 of 10 February 2015 amending Annexes II and III to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (1), and in particular Article 26 thereof, Whereas: (1) A spirit drink made by the maceration of sloes (Prunus spinosa) in ethyl alcohol of agricultural origin is traditionally produced in Spain and widely known by Spanish consumers as PacharÃ ¡n. In the absence of a category of spirit drink corresponding to PacharÃ ¡n and in order to convey clear information to non-Spanish consumers and to reflect economic and market developments, a new category named Sloe-aromatised spirit drink or PacharÃ ¡n should be included in Annex II to Regulation (EC) No 110/2008. In order to ensure the protection of consumers and of the economic interests of producers, the new category should include technical specifications based on evaluation of existing quality and production parameters used in the Union market. (2) Given the reputation of PacharÃ ¡n, which the consumers link spontaneously to Spain as recognised in the past, the term PacharÃ ¡n may be used as a sales denomination only when the product is manufactured in Spain. When the product is manufactured outside Spain, the term PacharÃ ¡n may only be used to supplement the sales denomination Sloe-aromatised spirit drink and jointly with the indication of the country of the manufacture. (3) The geographical indication PacharÃ ¡n navarro, which is registered in Annex III to Regulation (EC) No 110/2008 under Other spirit drinks, should be transferred under the category Sloe-aromatised spirit drink or PacharÃ ¡n in the same Annex. (4) Regulation (EC) No 110/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EC) No 110/2008 are amended as follows: (1) in Annex II, after point 37 Sloe gin, the following point 37a is inserted: 37a Sloe-aromatised spirit drink or PacharÃ ¡n  Sloe-aromatised spirit drink or PacharÃ ¡n is a spirit drink: (a) which has a predominant sloe taste and is obtained by the maceration of sloes (Prunus spinosa) in ethyl alcohol of agricultural origin, with the addition of natural extracts of anise and/or distillates of anise; (b) which has a minimum alcoholic strength by volume of 25 %; (c) for the production of which a minimum quantity of 125 grams of sloe fruits per litre of final product has been used; (d) which has sugar content, expressed as invert sugar between 80 and 250 grams per litre of the final product; (e) the organoleptic characteristics, colour and taste of which are provided exclusively by the fruit used and the anise. The term PacharÃ ¡n  may be used as a sales denomination only when the product is manufactured in Spain. When the product is manufactured outside Spain, PacharÃ ¡n  may only be used to supplement the sales denomination Sloe-aromatised spirit drink , provided that it is accompanied by the words: produced in ¦ , followed by the name of the Member State or third country of the manufacture; (2) Annex III is amended as follows: (a) in the product category Other spirit drinks, the following entries are deleted: PacharÃ ¡n navarro Spain PacharÃ ¡n Spain (b) after the product category 34, the following entry is inserted: 37a. Sloe-aromatised spirit drink or PacharÃ ¡n PacharÃ ¡n navarro Spain Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Spirit drinks corresponding to the category Sloe-aromatised spirit drinks or PacharÃ ¡n which are not labelled in accordance with Regulation (EC) No 110/2008 may continue to be placed on the market until stocks are exhausted. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 13.2.2008, p. 16.